UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 Deutsche Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:3/31 Date of reporting period:12/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2014(Unaudited) Deutsche Alternative Asset Allocation Fund Shares Value ($) Mutual Funds 83.9% Deutsche Diversified Market Neutral Fund "Institutional" * (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Total Mutual Funds (Cost $440,333,365) Exchange-Traded Funds 13.9% iShares Global Energy Fund iShares North American Natural Resources Fund SPDR Barclays Convertible Securities Fund SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $78,136,558) Cash Equivalents 1.8% Central Cash Management Fund, 0.06% (a) (b) (Cost $10,161,185) % of Net Assets Value ($) Total Investment Portfolio (Cost $528,631,108) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $547,323,562.At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $10,589,156.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,983,233 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $39,394,077. * Non-income producing security. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt A summary of the Fund’s transactions with affiliated Underlying Deutsche Funds during the period ended December 31, 2014 is as follows: Affiliate Value ($) at 3/31/2014 Purchases Cost ($) Sales Cost ($) Realized Gain/(Loss) ($) Income Distribu-tions ($) Capital Gain Distribu-tions ($) Value ($) at 12/31/2014 Deutsche Diversified Market Neutral Fund ) — — Deutsche Enhanced Commodity Strategy Fund ) — Deutsche Enhanced Emerging Markets Fixed Income Fund — Deutsche Floating Rate Fund ) — Deutsche Global Inflation Fund ) — Deutsche Global Infrastructure Fund Deutsche Global Real Estate Securities Fund — Deutsche Real Estate Securities Fund — ) Deutsche Real Estate Securities Income Fund — — — PowerShares DB U.S. Dollar Index Bullish ETF — ) — — — Central Cash Management Fund — — ) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $ — $ — $ Exchange-Traded Funds — — Short-Term Investments — — Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the period ended December 31, 2014. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Deutsche Alternative Asset Allocation Fund, a series of Deutsche Market Trust By: /s/Brian E. Binder Brian E. Binder President Date: February 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: February 20, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: February 20, 2015
